United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lake Charles, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1608
Issued: March 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 8, 2009 appellant filed a timely appeal from the March 16, 2009 decision of the
Office of Workers’ Compensation Programs denying her claim for wage-loss compensation.
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was entitled
to wage-loss compensation beginning December 4, 2008.
FACTUAL HISTORY
On July 25, 2008 appellant, then a 39-year-old city letter carrier, sustained a traumatic
injury to her neck and back when she was attacked by a pit bull while delivering mail. Her claim
was accepted for neck and lumbar strain.
In a July 25, 2008 duty status report, Dr. Sandra Bruno, a Board-certified internist,
opined that appellant could return to light duty, provided that she be restricted from climbing,

kneeling, bending, stooping, twisting, lifting more than 10 pounds, or pushing or pulling more
than 5 pounds. Appellant returned to light duty on August 8, 2008.
Appellant stopped working and filed claims for compensation for total disability
commencing December 4, 2008. She identified July 25, 2008 as the date of injury.
In a December 8, 2008 report, Dr. Bruno diagnosed “lumbar strain with radiculitis -acute exacerbation.” Her notes reflect that appellant had a flare-up of right leg symptoms as a
result of lifting a 50- to 60-pound box at work the previous week. Appellant’s pain began a day
or two after the lifting incident.
The record contains a December 19, 2008 report from Dr. Vasilos Matthews, a treating
physician, who stated that appellant injured her right hip on June 7, 2008 when she was attacked
by a pit bull. Dr. Matthews noted that an MRI scan report showed no evidence of significant
disc herniation, but did reveal some disc bulging of the lumbar spine.
In a December 19, 2008 duty status report, Dr. Bruno indicated that appellant was unable
to perform her duties as a city carrier. In a December 23, 2008 attending physician’s report, she
diagnosed neck and lumbar strain and noted that the date of injury was July 25, 2008. Dr. Bruno
indicated by placing a checkmark in the “yes” box that the condition was caused or aggravated
by conditions of employment. She stated that appellant was totally disabled beginning
December 4, 2008.
In a letter dated January 3, 2009, the Office informed appellant that the evidence
submitted was insufficient to establish her claim and advised her to submit a medical report
which established that she was totally disabled for work as of December 4, 2008 due to her
accepted employment injury.
In a narrative report dated February 9, 2009, Dr. Bruno stated that appellant was initially
injured on July 25, 2008 when she was attacked by a dog. She gradually increased appellant’s
duties as her symptoms improved. On December 8, 2008 appellant reported that she had
experienced increased pain since lifting items at work which exceeded her restrictions. She
indicated that her supervisor “told her to do it.”
The record contains a February 9, 2009 report from Dr. Gregory Rubino, a Boardcertified neurological surgeon, who provided a history of injury, which reflected that appellant
sustained a back injury on July 25, 2008 when she fought off a pit bull. Appellant’s pain
reportedly worsened in December 2008 after she lifted a heavy package at work. Dr. Rubino’s
examination revealed sciatica notch tenderness on the right; moderate tenderness on palpation of
the lumbar spine; mildly limited lumbar spine flexion. He diagnosed lumbago and recommended
that an EMG be performed, since the spinal MRI scan failed to reveal the etiology of appellant’s
pain.
By decision dated March 16, 2009, the Office denied appellant’s compensation claim. It
found that the evidence of record failed to support that she was totally disabled as of
December 4, 2008 due to her accepted employment injury.

2

LEGAL PRECEDENT
For each period of disability claimed, appellant has the burden of proving by the
preponderance of the reliable, probative and substantial evidence that she is disabled for work as
a result of her employment injury.1 The Board will not require the Office to pay compensation in
the absence of medical evidence directly addressing the particular period of disability for which
compensation is sought. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.2
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work. Appellant’s burden of proving she was disabled on particular
dates requires that she furnish medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and supports that conclusion with medical reasoning.3
Where no such rationale is present, the medical evidence is of diminished probative value.4
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.5 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable, and probative evidence that the disability for which she claims compensation is causally
related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and
supports that conclusion with sound medical reasoning.6 Where no such rationale is present,
medical evidence is of diminished probative value.7 To establish that a claimed recurrence of the
condition was caused by the accepted injury, medical evidence of bridging symptoms between
the present condition and the accepted injury must support the physician’s conclusion of a causal
relationship.8

1

Fereidoon Kharabi, 52 ECAB 291 (2001); see also David H. Goss, 32 ECAB 24 (1980).

2

Fereidoon Kharabi, supra note 1.

3

Ronald A. Eldridge, 53 ECAB 218 (2001).

4

Mary A. Ceglia, 55 ECAB 626 (2004).

5

20 C.F.R. § 10.5(x).

6

Mary A. Ceglia, supra note 4.

7

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

8

C.W., 60 ECAB ___ (Docket No. 07-1816, issued January 16, 2009).

3

ANALYSIS
Appellant filed claims for compensation alleging that she was totally disabled from
working beginning December 4, 2008 due to her accepted July 25, 2008 injury. The Board finds,
however, that she failed to submit any probative medical evidence demonstrating total disability
for this period of time due to her accepted condition.
Dr. Bruno, appellant’s treating physician, opined that appellant was disabled as of
December 4, 2008. However, she attributed the disability not to the July 25, 2008 accepted
injury, but rather to an intervening event, namely lifting heavy boxes on December 4, 2008. On
December 8, 2008 Dr. Bruno diagnosed “lumbar strain with radiculitis -- acute exacerbation,”
noting that appellant had a flare-up of right leg symptoms as a result of lifting a 50- to 60-pound
box at work the previous week. Similarly, on February 9, 2009 Dr. Bruno stated that appellant
had gradually increased her duties at work following her July 25, 2008 dog attack as her
symptoms improved, but that she reported increased pain since lifting heavy items at work.
These reports do not establish a causal relationship between the claimed disability and the
accepted injury, as required. In her December 23, 2008 attending physician’s report, Dr. Bruno
opined that appellant was totally disabled beginning December 4, 2008 and indicated by placing
a checkmark in the “yes” box that her condition was caused or aggravated by conditions of
employment. The Board has held that a report that addresses causal relationship with a
checkmark, without a medical rationale explaining how the work conditions caused the alleged
injury, is of diminished probative value and is insufficient to establish causal relationship.9
Dr. Rubino’s February 9, 2009 report also fails to establish that appellant was disabled
due to the accepted injury. In fact, he did not offer any opinion on the cause of her current
condition, but instead noted that her MRI scan failed to reveal the etiology of her pain. Medical
evidence which does not offer an opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.10 The Board notes that Dr. Rubino’s
notes were consistent with Dr. Bruno’s reports, which reflected that appellant’s pain was
exacerbated by a December 8, 2008 lifting incident. The intervening lifting incident, if
established, would constitute a new injury, for which appellant could file a traumatic injury
claim.
Dr. Matthews’ December 19, 2008 report does not contain an opinion as to whether
appellant was disabled during the period in question, or as to the cause of her condition.
Therefore, it is of limited probative value. The remaining medical evidence of record, which
includes test results, which does not contain an opinion on causal relationship, is insufficient to
establish appellant’s claim.
The evidence of record also fails to establish that appellant sustained a recurrence of
disability. A recurrence of disability means an inability to work after an employee has returned
to work, caused by a spontaneous change in a medical condition resulting from a previous injury

9

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

10

A.D., 58 ECAB 149 (2006); Michael E. Smith, 50 ECAB 313 (1999).

4

or illness without a new or intervening injury.11 To establish that a claimed recurrence of a
condition was caused by the accepted injury, medical evidence of bridging symptoms between
the present condition and the accepted injury must support the physician’s conclusion of causal
relationship.12 As noted, appellant has alleged, and the medical evidence reflects, that she
experienced an intervening incident on December 4, 2008, which triggered her disabling
symptoms. As she submitted no medical evidence that established a spontaneous change in her
medical condition resulting from the accepted injury, she did not meet her burden of proof to
establish that she sustained a recurrence of disability.13
Appellant had the burden of proving by the preponderance of the reliable, probative and
substantial evidence that she was disabled for work as a result of her employment injury. For the
reasons stated above, the Board finds that appellant failed to sustain her burden of proof in
establishing that she was totally disabled due to her accepted employment condition subsequent
to December 4, 2008.14
CONCLUSION
The Board finds that appellant has not established entitlement to wage-loss benefits for
any period after December 4, 2008.

11

See supra note 6 and accompanying text.

12

C.W., supra note 8.

13

Appellant alleged that her pain symptoms increased because her supervisor required her to lift items that
exceeded her weight restrictions. There is no evidence, however, to support appellant’s allegations that she was
required to work outside of her limitations.
14

See Fereidoon Kharabi, supra note 1. (The Board will not require the Office to pay compensation for
disability in the absence of any medical evidence directly addressing the particular period of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their disability and entitlement
to compensation.)

5

ORDER
IT IS HEREBY ORDERED THAT the March 16, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

